Defendant, Morris Russell Wolfe, was informed against at the September term, 1918, of the Criminal Court of Jackson County, on a charge of having practiced dentistry without being legally registered and without having a license authorizing him to do so. Upon his plea of not guilty, he was tried on the 7th day of the January term, 1919, and the case was taken under advisement until the 13th day of said January term, when defendant was adjudged guilty as charged and a fine was assessed against him of $100. It was contended (and still is contended) by defendant that the statute under which he was convicted violates Section 30 of Article 2 of the State Constitution and Section 1 of Article 14 of the Constitution of the United States, both of which said sections provide that "no person shall be deprived of life, liberty or property, without due process of law." By reason of said constitutional question the case was appealed to this court.
The predicate upon which the prosecution is based was arrived at as a result of a hearing upon charges made against defendant before the Missouri Dental Board, at which hearing said board rendered the following judgment:
"The Missouri Dental Board, therefore, on the facts above found and stated and on motion duly made and seconded and carried hereby revokes the original certificate of registration issued to the said Morris Russell Wolfe and the license issued to him by the Missouri Dental Board under which he is now practicing dentistry and from henceforth said original certificate of registration and said license to practice dentistry issued to him by this board are hereby revoked and for naught held."
The case in hand has been determined by our Court in Banc, speaking through WILLIAMSON, J., in the case of *Page 32 
the State ex rel. Wolfe (defendant herein), appellant, v. Missouri Dental Board, respondent, reported in 282 Mo. 292.
In this case the same constitutional question was raised as in the instant case, viz., that the law under which said board held the investigation of charges against defendant and the law under which he was prosecuted were in violation of the due process provision Article 2, Section 30, of the State Constitution and violative of Section 1 of Article 14 of the Constitution of the United States in relation to the same subject. Court in Banc deemed it unnecessary to pass on said constitutional question, but it did hold that under Section 5493, Laws 1917, the Missouri Dental Board had no power or authority to revoke defendant's original certificate of registration and his license which had been issued thereon, and that the attempt of said board to do so was void and of no effect.
Since this opinion was handed down it is due to the Attorney-General's office to say it agrees that the case will have to be reversed.
We think that it should be thus disposed of, and accordingly reverse the judgment of the lower court and discharge the defendant. Railey and White, CC., concur.